DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2000-030971 (hereafter, JP ‘971).
With respect to claim 1, JP ‘971 discloses a ceramic electronic component comprising: a ceramic body (see drawing 1, element 4) including an internal electrode therein (see drawing 1, element 3); and at least two external electrodes provided on an outer surface of the ceramic body (see drawing 1, element 2); wherein each of the external electrodes includes: an underlying electrode layer provided on the outer surface of the ceramic body (see drawing 1, element 5); a first Ni plated layer provided on an outer side of the underlying electrode layer (see drawing 1, element 6A); and a second Ni plated layer provided on an outer side of the first Ni plated layer (see drawing 1, element 6B); and Ni oxide is present between the first Ni plated layer and the second Ni plated layer (see paragraph [0014], noting that an oxide film is formed between the nickel plating layers).
With respect to claim 6, JP ‘971 discloses that the ceramic body includes a plurality of ceramic layers and a plurality of internal electrodes that are layered; and the ceramic electronic component is a multilayer ceramic electronic component.  See FIG. 1, elements 3 and 4 and paragraph [0022].
With respect to claim 7, JP ‘971 discloses that the multilayer ceramic electronic component is a multilayer ceramic capacitor.  See paragraph [0019]-[0020].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP2000-030971 (hereafter, JP ‘971) in view of Ogawa et al. (US Pat. App. Pub. No. 2012/0288724).
With respect to claim 2, JP ‘971 fails to teach a Ni-Sn alloy layer provided on an outer side of the second Ni plated layer; and a Sn plated layer provided on an outer side of the Ni-Sn alloy layer.
Ogawa, on the other hand, teaches forming a Ni-Sn alloy layer provided on an outer side of the second Ni plated layer; and a Sn plated layer provided on an outer side of the Ni-Sn alloy layer.  See paragraphs [0055]-[0056].  Such an arrangement results in the minimization of whiskers in the external electrodes while maintaining good solder wettability.  See paragraph [0014].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘971, as taught by Ogawa, in order to minimize whiskers in the external electrodes while maintaining good solder wettability.
With respect to claim 3, the combined teachings of JP ‘971 and Ogawa teach that coverage by the Ni-Sn alloy layer is about 100%.  See Ogawa, paragraph [0027].
With respect to claim 5, JP ‘971 fails to explicitly teach that the underlying electrode layer mainly includes Cu.
Ogawa, on the other hand, teaches that the underlying electrode layer mainly includes Cu.  See paragraph [0024].  Such an arrangement results in good connectivity to the internal electrode.  See paragraph [0024]. 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘971, as taught by Ogawa, in order to provide good connectivity to the internal electrode.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 4, the prior art fails to teach, or fairly suggest that the Ni oxide disposed between the Ni plating layers in Ni hydroxide.
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 8, the prior art fails to teach, or fairly suggest, forming a second Ni plated layer, wherein the temperature of the bath for forming the second Ni layer is lower than temperature of the Ni plating bath for forming the first Ni plated layer, when taken in conjunction with the remaining limitations of claim 8.  Claims 9-20 are allowed by virtue of their dependency from claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848